
	

115 S1360 IS: International Insurance Capital Standards Accountability Act of 2017
U.S. Senate
2017-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1360
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2017
			Mr. Heller (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the Board of Governors of the Federal Reserve System to establish an Insurance Policy
			 Advisory Committee on International Capital Standards and Other Insurance
			 Issues, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the International Insurance Capital Standards Accountability Act of 2017.
		2.Definitions
 In this Act— (1)the term appropriate committees of Congress means—
 (A)the Committee on Banking, Housing, and Urban Affairs of the Senate; and (B)the Committee on Financial Services of the House of Representatives;
 (2)the term Board of Governors means the Board of Governors of the Federal Reserve System; (3)the term Committee means the Insurance Policy Advisory Committee on International Capital Standards and Other Insurance Issues established under section 4(a); and
 (4)the term Secretary means the Secretary of the Treasury. 3.FindingsCongress finds that the Secretary and the Board of Governors should—
 (1)support increasing transparency at any global insurance or international standard-setting regulatory or supervisory forum in which the Secretary and the Board of Governors participate, including supporting and advocating for greater public observer access to working groups and committee meetings of the International Association of Insurance Supervisors; and
 (2)achieve consensus positions with State insurance regulators, through the National Association of Insurance Commissioners—
 (A)if the Secretary and the Board of Governors take a position, or reasonably intend to take a position, with respect to an insurance proposal by a global insurance regulatory or supervisory forum; and
 (B)when the Secretary, the Board of Governors, and the National Association of Insurance Commissioners represent the United States in negotiations with respect to insurance issues before the International Association of Insurance Supervisors, the Financial Stability Board, or any other international forum of financial regulators or supervisors that considers insurance issues.
				4.Insurance Policy Advisory Committee
 (a)EstablishmentThe Board of Governors shall establish the Insurance Policy Advisory Committee on International Capital Standards and Other Insurance Issues.
 (b)MembershipThe Committee shall be composed of not more than 11 members, all of whom shall represent a diverse set of expert perspectives from the various sectors of the insurance industry of the United States, including individuals—
 (1)from the fields of— (A)life insurance;
 (B)property and casualty insurance; and
 (C)reinsurance; and (2)with experience serving as—
 (A)agents and brokers; (B)academics;
 (C)consumer advocates; or
 (D)experts on issues facing underserved insurance communities and consumers.
 (c)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee or the activities of the Committee.
			5.Requirements for consent to adopt international capital insurance standards
 The Secretary and the Board of Governors may not agree to, accept, establish, enter into, or consent to the adoption of a final international capital insurance standard with an international standard-setting organization or a foreign government, authority, or regulatory entity unless—
 (1)the Secretary and the Chair of the Board of Governors have, with respect to the text of the proposed final international capital insurance standard—
 (A)published the text in the Federal Register; (B)made the text available for public comment for a period of not less than 30 days; and
 (C)submitted a copy of the text to the appropriate committees of Congress on a date on which both Houses of Congress are in session;
 (2)the international capital insurance standard is not inconsistent with capital requirements set forth in the State-based system of insurance regulation; and
 (3)if the international capital insurance standard will apply to a company supervised by the Board of Governors, the international capital insurance standard is not inconsistent with the capital requirements of the Board of Governors for that company.
			6.Reports
			(a)Reports and testimony by Secretary of the Treasury and Chair of the Board of Governors of the
			 Federal Reserve System
 (1)In generalThe Secretary and the Chair of the Board of Governors, or their designees, shall submit to the appropriate committees of Congress an annual report, and provide annual testimony to those committees, relating to the efforts of the Secretary and the Chair, along with the National Association of Insurance Commissioners, with respect to global insurance regulatory or supervisory forums, including a description of—
 (A)the insurance regulatory or supervisory standard-setting issues under discussion at international standard-setting bodies, including the Financial Stability Board and the International Association of Insurance Supervisors;
 (B)the effects that proposals discussed at international insurance regulatory or supervisory forums of insurance could have on consumer and insurance markets in the United States;
 (C)any position taken by the Secretary and the Board of Governors during international insurance discussions; and
 (D)the efforts by the Secretary and the Board of Governors to increase transparency at—
 (i)the Financial Stability Board with respect to insurance proposals; and
 (ii)the International Association of Insurance Supervisors, including efforts to provide additional public access to working groups and committees of the International Association of Insurance Supervisors.
 (2)TerminationThis paragraph shall terminate on December 31, 2020. (b)Reports and testimony by National Association of Insurance CommissionersThe National Association of Insurance Commissioners may provide testimony to Congress on the issues described in subsection (a)(1).
			(c)Joint report by the Chair of the Board of Governors of the Federal Reserve System and the Secretary
			 of the Treasury
 (1)In generalBefore supporting or consenting to the adoption of any final international insurance capital standard, the Secretary and the Chair of the Board of Governors shall, in consultation with the National Association of Insurance Commissioners, complete a study, and submit to Congress a report on the results of the study, with respect to the impact that the capital standard would have on consumers and markets in the United States.
				(2)Notice and comment
 (A)NoticeWith respect to a report described in paragraph (1), the Secretary and the Chair of the Board of Governors shall, on the date on which the Secretary and the Chair begin drafting the report, provide notice to the appropriate committees of Congress that the Secretary and the Chair have begun drafting the report.
 (B)Opportunity for commentDuring the period beginning on the date on which a report is submitted to Congress under paragraph (1) and ending on the date that is 60 days after the date on which the report is submitted, the Secretary and the Chair of the Board of Governors shall provide an opportunity for public comment with respect to the report.
 (3)Review by Comptroller GeneralOn the date on which the Secretary and the Chair of the Board of Governors submit to Congress a report under paragraph (1), the Secretary and the Chair shall submit to the Comptroller General of the United States a copy of the report for review by the Comptroller General.
 (d)Report on reduction in transparencyNot later than 180 days after the date of enactment of this Act, the Chair of the Board of Governors and the Secretary, or their designees, shall submit to Congress a report, and provide testimony to Congress, with respect to the efforts of the Chair and the Secretary to increase transparency at meetings of the International Association of Insurance Supervisors.
			
